This is an appeal from the judgment of the circuit court of Jackson county, rendered upon a motion filed by plaintiff for an "order allowing plaintiff the sum of thirty-five hundred ($3500) dollars for suit money and attorney's fees for the purpose of having the decision of the Supreme Court of Mississippi reviewed by the Supreme Court of the United States." The court allowed the sum of five hundred dollars for this purpose and defendant has appealed. *Page 486 
The facts show that plaintiff filed in the circuit court of Jackson county, Missouri, a suit for divorce and alimony. The court rendered a decree dismissing plaintiff's petition and she appealed from that judgment to the Supreme Court; that court affirmed the judgment of the lower court. [Howey v. Howey, 240 S.W. 450.] However, the Chief Justice of the Supreme Court of Missouri granted plaintiff a writ of error to the Supreme Court of the United States and thereafter this present motion was filed in the circuit court where the original suit was heard. The present appeal to our court is numbered 15411. Thereafter another motion was filed in the lower court for an additional allowance for the same purpose and that court allowed a further sum of $3000, and defendant has appealed, this appeal is numbered 15412.
Defendant in the present appeal insists that the circuit court was without jurisdiction or power to allow suit money and attorney's fees following the final judgment by the Supreme Court of Missouri for the reason that plaintiff was not the wife of defendant when her motion was filed. The answer to the petition for divorce and alimony admitted the marriage but sets up a decree of divorce rendered by a court of the State of Florida in favor of defendant and against plaintiff. The reply attacked the decree of the Florida court on the ground that it was without jurisdiction and that the decree was procured by fraud. Defendant having set up in his answer that the marriage had been severed, the burden was upon him to prove it and that matter never having been finally established for the reason that the case is now pending on writ of error to the Supreme Court of the United States, alimony pendente lite is properly awarded to the plaintiff until the claim that the Florida decree of divorce is a valid one has been upheld. [Carroll v. Carroll, 68 Mo. App. 190, 193.] It is not necessary for us to discuss the apparent conflict of authority in other states upon this question for the reason there is good authority (Carroll v. Carroll, supra) in our State against defendant's contention.
It is insisted that on the affirmance of the judgment of the Supreme Court of Missouri the action on the merits was finally determined in the Missouri courts and that a suit is not pending and unless there is a suit pending there can be no allowance of alimony pendente lite. We think there is no question but that the litigation is still pending. "The wife is entitled to alimony and suit money as long as the litigation continues." [State ex rely v. Seddon, 93 Mo. 520, 522; Hall v. Hall, 179 S.W. 739; Robbins v. Robbins, 138 Mo. App. 211, 215.] It is held that where a writ of error is granted, and supersedeas bond is given, by the Supreme Court of the United States to review the judgment of a State court (a judgment of separation at the suit of the wife), the case is still pending. [Haddock v. Haddock, *Page 487 96 N.Y.S. 522.] We think there is no question but that the proceedings are still pending in the case at bar. [Haddock v. Haddock, supra; Ohio River Contract Co. v. Gordon, 189 S.W. (Ky.) 451; In re Chetwood, 165 U.S. 443, 456.]
It seems that plaintiff applied to the Supreme Court of the United States for a writ of certiorari and that it was denied and it is urged that the only question that plaintiff claims she desires to raise before the Supreme Court of the United States is one that can be reviewed only under a writ of certiorari and that the Supreme Court of the United States will dismiss the writ of error when it is filed in that court; that the writ was improvidently gained by the Chief Justice of the Missouri Supreme Court; "that it is well settled that a motion for allowance for suit money upon appeal or other proceedings to review is premature and the court is without jurisdiction unless and until the appeal or other proceeding for review is perfected in the higher Court," and since the writ of error has never been docketed in the Supreme Court of the United States, it is concluded by defendant that the cause is not now pending so as to justify the granting of suit money and attorneys' fees. The granting of the writ of error removed the cause from the Supreme Court of Missouri to the Supreme Court of the United States. [Ohio River, etc., v. Gordon, supra; 25 C.J., p. 954.] Of course if the writ does not operate as a supersedeas the State court continues to have jurisdiction to enforce the judgment. Whether jurisdiction may be entertained by the Supreme Court of the United States is for that court to determine when the question properly arises. [In re Chetwood, supra.]
Defendant is mistaken in his contention that suit money cannot be allowed until the appeal is perfected in the higher court.
"If the plaintiff had made an application for an appeal, the court would, pending that application have had jurisdiction to order the payment of alimony for the expenses of the appeal.This order it had jurisdiction to make at any time between thefiling of the application for the appeal and the perfecting ofthe latter. [State ex rel. v. Seddon, supra.] While it was doubtless irregular for plaintiff to file, as she did, her motion for alimony before the appeal was applied for, still no harm could have resulted from that, had the court deferred action on such motion until after the plaintiff had applied for an appeal." (Italics ours.) [Watkins v. Watkins, 66 Mo. App. 468, 471.]
It is insisted that the statute authorizes an allowance of alimony only "where the same would be just" and that there must be merit shown in the appeal before temporary alimony will be allowed; that "the only claim, as appears by the record, is that the Missouri court erred in upholding the Florida decree under the case of Haddock v. Haddock, 201 U.S. 562. It is clear from the opinion in the Haddock *Page 488 
case that the decision of the Supreme Court of Missouri involved no Federal question." Ordinarily the purpose of allowing suit money in cases of this kind is to furnish the wife with financial means to perfect her appeal and to submit the main case on the merits to the appellate court. It is, therefore, not ordinarily intended that the appellate court should pass upon the merits of the divorce case in an appeal of this nature. As before stated, whether there is a Federal question involved is one for the Supreme Court of the United States, the cause being properly transferred there by writ of error granted by the Chief Justice of the Missouri Supreme Court.
"A writ of error may be allowed either by a justice of the Supreme Court of the United States or by the chief justice or judge or chancellor of the State court whose judgment is sought to review. An application for a writ of error is not allowable as a matter of right."
The allowance for suit money is within the sound discretion of the trial court. [Robertson v. Robertson, 137 Mo. App. 93; Fullhart v. Fullhart, 109 Mo. App. 705; Collett v. Collett,170 Mo. App. 590; Adams v. Adams, 49 Mo. App. 592; Rosenfeld v. Rosenfeld, 63 Mo. App. 411.] The writ of error having been allowed we would not be justified in disagreeing with the trial court in making the allowance as the sufficiency of the ground for the allowance has been established by the granting of the writ.
It is also insisted that the allowance was unjust for the reason that the rule is "that where the judgment and decision of the highest court of the State is sustainable on ground independent of any Federal question, the judgment is final and will not be disturbed by the Supreme Court of the United States regardless of the merits of any Federal question" that may have been passed upon by the State court. It is argued in this connection that there is no Federal question involved in the appeal to the Supreme Court of the United States. The writ of error has been issued and the trial court in its discretion has made the allowance. It is for the purpose of having such matters as these passed upon by the Supreme Court of the United States that the allowance was made. And, under the circumstances, we cannot anticipate the decision of that court on the question.
We think, however, that the insistance that the allowance was improper because there was no showing of defendant's financial worth or ability to pay, is well taken. The allowance was on a motion for suit money and attorney's fees and the financial worth and ability of defendant under such circumstances should have been shown. [Clarkson v. Clarkson, 20 Mo. App. 94; Methudy v. Methudy, 238 S.W. 568.] Plaintiff has printed as an additional abstract of the record evidence which she contends purports to show the ability of defendant to pay. This additional abstract of the record on its face shows that it was taken from the bill of exceptions in the original *Page 489 
trial of the suit on its merits, and, of course, is not a part of the bill of exceptions in the trial of this case and cannot be considered, and defendant's motion to supress it is sustained.
The lower court allowed the sum of $250 suit money to prosecute this appeal and plaintiff has moved to dismiss the appeal for the reason that defendant has failed to pay this amount, but the motion has been abandoned since defendant has appealed from the order allowing said sum of $250 for said purpose.
The judgment is reversed and the cause remanded. Arnold, J.,
concurs; Trimble, P.J., absent.